Citation Nr: 1317395	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  08-33 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for bone island and pain, right hip. 

2.  Entitlement to service connection for a right hip disorder, claimed as degenerative joint disease, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel 



INTRODUCTION

The Veteran served on active military duty from March 1966 to January 1970.

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for an evaluation in excess of 10 percent for bone island and pain, right hip.  Thereafter, the claim was transferred to the RO in Los Angeles, California. 

The Board remanded the case in July 2012 for additional development, and it now returns to the Board for further review. 


FINDINGS OF FACT

1.  In October 2012, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran's authorized representative that the Veteran desires to withdraw his appeal of a claim for an evaluation in excess of 10 percent for bone island and pain, right hip.

2.  A current right hip disorder manifested by degenerative joint disease or greater trochanteric bursitis is the result of service-connected status post right Achilles tenoplasty with loss of muscle substance and plantar fasciitis. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of an appeal of a claim for an evaluation in excess of 10 percent for bone island and pain, right hip, have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for service connection for a right hip disorder manifested by degenerative joint disease or greater trochanteric bursitis are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claim for Increase

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105  (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204  (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

By an April 2007 decision, the RO denied the Veteran's claim of entitlement to an evaluation in excess of 10 percent for bone island and pain, right hip.  The Veteran timely perfected an appeal of that claim. 

In a statement received by the Board in October 2012, the Veteran's authorized representative informed that the Veteran no longer desired to pursue his appeal of the claim for an evaluation in excess of 10 percent for bone island and pain, right hip, and hence desired to withdraw that appeal.  Therefore, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of that claim.


II. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In this decision, the Board has granted the Veteran's appealed claim for service connection for a right hip disorder.  Hence, there remains no reasonable possibility of prejudice to the Veteran as to the claim by any failure in the Board's duties to notify and assist the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 


III. Claim for Service Connection for a Right Hip Disorder

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In this case, the Veteran has been afforded multiple VA examinations in the course of development of his claim for service connection for right hip degenerative joint disease, and the examiners have provided various opinions.  However, only the most recent VA examination in August 2012 provided an affirmative opinion addressing whether a service-connected disability caused or aggravated the Veteran's claimed right hip degenerative joint disease.  That examiner noted that the Veteran was service connected for Achilles tenoplasty and opined that this condition at least as likely as not resulted in an abnormal gait pattern which caused the Veteran's right hip greater trochanteric bursitis or early degenerative joint disease.  No evidence of record provides an opinion against the causal link provided by this examiner. 

Because the Board finds this examiner's opinion to be well-reasoned and supported by medical knowledge, objective clinical findings, and the evidence of record, the Board concludes that this examiner's opinion is competent, credible, and entitled to substantial weight.  In the absence of competent opinion evidence to the contrary, the Board concludes that the evidence preponderates in favor of service connection for a right hip disorder manifested by early degenerative joint disease or greater trochanteric bursitis, as secondary to service-connected right Achilles tenoplasty.  38 C.F.R. § 3.310.  


ORDER

The appeal of the claim of entitlement to an evaluation in excess of 10 percent for bone island and pain, right hip, is dismissed. 

Service connection for a right hip disorder manifested by early degenerative joint disease or greater trochanteric bursitis is granted. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


